978 F.2d 1260
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Cynthia Ann KEELING, Defendant-Appellant.
No. 92-5224.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1992.

1
Before KENNEDY and MILBURN, Circuit Judges, and POTTER, District Judge.*

ORDER

2
Cynthia Keeling moves for in forma pauperis status, counsel and transcript, and appeals the district court's order denying her motion for credit for time on bond.   Keeling pled guilty to two counts of conspiracy in violation of 18 U.S.C. § 371 and receipt and transportation of stolen explosives in violation of 18 U.S.C. §§ 842 and 844.   She received a fourteen month sentence.


3
Keeling claimed that she should receive credit for the time spent restricted to her sister's home, which was between her change of plea and sentencing.   The district court denied the motion as meritless.


4
Keeling raises the same argument on appeal.


5
Upon review, we affirm the district court's order, but for other reasons.   See Foster v. Kassulke, 898 F.2d 1144, 1146 (6th Cir.1990).   This issue was not ripe for decision when it was presented to the district court.   A district court does not have jurisdiction to apply credit against a sentence under 18 U.S.C. § 3585(b).   Rather, the Attorney General, through the Bureau of Prisons, is to make that determination.   Review of the Bureau of Prison's determination is available through the administrative process and ultimately, after the exhaustion of administrative remedies, in the district court.   See United States v. Westmoreland, No. 91-6153, slip op. at 2 (6th Cir.  Sept. 10, 1992), citing  United States v. Wilson, 112 S.Ct. 1351, 1354 (1992).


6
Accordingly, the district court's order is hereby reversed and the action remanded to the district court with instructions to dismiss the motion for want of jurisdiction.   Rule 9(b)(3), Rules of the Sixth Circuit.   The motion to proceed in forma pauperis is granted, and the motions for counsel and transcript are denied.



*
 The Honorable John W. Potter, U.S. District Judge for the Northern District of Ohio, sitting by designation